LIVINGSTON, Chief Justice.
The appeal in this case (8 Div. 812) is by the Department of Revenue of the State of Alabama and involves an usé tax assessment against the Reynolds Metals Company covering the period of January 1, 1948, through June 30, 1950. The case of State of Alabama v. Reynolds Metals Co., Ala., 83 So.2d 709,1 is likewise an appeal by the Department of Revenue of the State of Alabama against the same appellee concerning the same tax covering the period of July 1, 1950, through June 30, 1953.
The only question presented on this appeal is fully covered by the opinion in the case of State of Alabama v. Reynolds Metals Co., Ala., 83 So.2d 709,1 and further discussion is entirely unnecessary.
The decree of the trial court is therefore affirmed.
Affirmed.
SIMPSON, GOODWYN and MAY-FIELD, JJ., concur.

. Ante, p. 657.